SUMMARY ORDER
Plaintiff-Appellant Eugene Milford appeals the judgment of the district court granting summary judgment to Defendanb-Appellee the City of New York and dismissing Milford’s complaint filed pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq. Acting pro se, Milford appeals only the dismissal of his Title VII claims for failure to promote, disparate treatment, and retaliation. We presume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented on appeal, which we reference only as necessary to explain our decision.
In analyzing Milford’s claims, we apply the burden-shifting framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). Assuming arguendo that Milford pleaded sufficient facts to make out a prima facie case of failure to promote on the basis of gender, disparate treatment on the basis of gender, and retaliation, and assuming these claims were properly raised, he nonetheless has not met his burden of showing that the legitimate, non-discriminatory reasons proffered for the decisions he complains of are pretextual. Accordingly, Milford’s failure to promote and disparate treatment claims were properly dismissed. See Woodman v. WWOR-TV, Inc., 411 F.3d 69, 76 (2d Cir. 2005).
*355We have considered all of Milford’s remaining arguments and find them to be without merit. The decision of the district court is therefore AFFIRMED.